DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of the following species in the reply filed on 10/27/2021 is acknowledged. 

    PNG
    media_image1.png
    122
    663
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 3, 6, 8, 10, 13, 14, 19-22, 26, 31-38 read on the elected species and are treated on the merits, below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 8, 10, 13, 14, 19-22, 26, 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a combination of compounds of Formula (I) and BCMA-CAR T immunotherapy,  does not reasonably provide enablement for combinations of the recited compounds and any immunotherapy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.
First the claim is broad, namely, methods of using any BCMA-targeted immunotherapy in combination with the recited compounds.
The prior art teaches that the instant compounds are gamma secretase inhibitors and only combinations of these compounds with BCMA-CAR T immunotherapy has been recognized, see the instant Background:

    PNG
    media_image2.png
    144
    607
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    605
    media_image3.png
    Greyscale

An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is also well known. However, while assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of the molecular systems involved.  Specifically, determining how a particular immunotherapy will impact the body is not routine and the level of ordinary skill in the art of treating cancer is high, as an ordinary artisan in this art needs specialized knowledge of molecular immunology.  In this connection, Applicant is reminded of the heightened enablement  for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that 
While the use of gamma secretase inhibitors and BCMA-targeted CAR T therapy for treatment of cancer is well known, the use of such agents with other BCMA immunotherapies to treat cancers is not predictable. For instance, there is no nexus between of these inhibitors and other immunotherapies covered by the claim.  Thus, it is unpredictable whether an agent used in conjunction with CAR T therapy can be with another immunotherapy, since there doesn’t appear to a link between gamma secretase inhibitors and the other immunotherapies covered by the claims. 

Thus, the specification provides sufficient teachings only for the enablement of gamma secretase inhibitors and BCMA CAR T therapy. The prior art provides no compensatory guidance and it would require undue experimentation to practice the invention as broadly claimed. The amount of experimentation would be undue because it would require determining which of the immunotherapies covered by the instant claims would be reasonably be combined with gamma secretase inhibitors for the treatment of cancer. Since, as discussed above, it is not routine to determine how a chemical will act on complex biochemistry and immunology, knowing only that the compound of the instant claim inhibits gamma secretase, would mean that significant experimentation would be required to determine which other therapies the compounds could be combined. This is because one cannot extrapolate between CAR T therapy and the other therapies claimed, and since there is little guidance (in both the prior art and the specification) with respect to the use of such compounds with immunotherapies other than BCMA targeted CAR T.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 14, 19-22, 26, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier: NCT03502577, 4/18/2018, downloaded 3 November 2021 from https://clinicaltrials.gov/ct2/show/NCT03502577 (Clinical Trials) or WO 2018151836 (WO 836) and DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. No. 1584647-27-7 (entered 15 Apr 2014) (Registry No. No. 1584647-27-7), or Abbott, J. J. (2017). Inhibiting [-secretase in Myeloma Tumor Cells to Improve Killing by Chimeric Antigen Receptor T Cells, Doctoral dissertation, Whitman College (Thesis); in view of:
Khattar et al., Blood (2017) 130 (Suppl_1) : 2755 (Khattar); or 
Applicant’s Background (Background).

The use of BCMA-specific CAR T-Cells combined with a gamma secretase inhibitors to treat cancers is known, see Clinical Trials (“Brief Summary:
This phase I trial determines the side effects and best dose of B-cell maturation antigen (BCMA)-chimeric antigen receptor (CAR) T-cells when combined with gamma-secretase inhibitor LY3039478 (JSMD194), cyclophosphamide, and fludarabine in treating participants with multiple myeloma that that has come back or remains despite 
WO 836 teaches combinations of the recited gamma secretase inhibitor (GSI) and BCMA CAR T therapy:

    PNG
    media_image4.png
    75
    762
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    400
    571
    media_image5.png
    Greyscale

BMS-986115 is the instant elected compound:

    PNG
    media_image6.png
    281
    310
    media_image6.png
    Greyscale
See Registry No. 1584647-27-7.





    PNG
    media_image7.png
    294
    584
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    141
    590
    media_image8.png
    Greyscale

While the primary references may not explicitly teach that BCMA-directed CAR T for lymphoma, Khattar and Background demonstrate that BCMA is also found on lymphoma cells lines:









    PNG
    media_image9.png
    263
    705
    media_image9.png
    Greyscale

Background:

    PNG
    media_image10.png
    78
    608
    media_image10.png
    Greyscale

In this way, those of ordinary skill could have used BCMA-directed CAR T for lymphoma with a reasonable expectation of success.	Namely, the secondary references are added for the proposition that the claimed combination is applicable to methods of treating lymphoma.  Specifically, the secondary references demonstrate that BCMA is also found on lymphoma cells lines.  In this manner, those of ordinary skill would have recognized that applying the known technique BCMA CAR T therapy, including those therapies with GSI inhibitors, BCMA+ lymphoma cells would have yielded predictable results.  Accordingly, using GSI/BCMA CAR T to treat lymphomas would have been prima facie obvious.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642